i          i         i                                                                   i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-08-00824-CV

                                     IN THE MATTER OF G.R.N.

                      From the 289th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2008-JUV-02079A
                             Honorable Carmen Kelsey, Judge Presiding

Opinion by:        Sandee Bryan Marion, Justice

Sitting:           Karen Angelini, Justice
                   Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice

Delivered and Filed: May 13, 2009

AFFIRMED

           This is an appeal from an order of adjudication following a plea of true to the State’s petition

alleging delinquent conduct in a juvenile case, and an order of disposition committing appellant to

the Texas Youth Commission, without a plea bargain.

           Defendant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record and demonstrating there are no arguable grounds to be advanced. Counsel

concludes that the appeal is without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967); see In re D. A.S., 973 S.W.2d 296, 297 (Tex. 1998) (Anders procedures apply

to appeals from juvenile delinquency adjudications). Defendant was informed of his right to review
                                                                                        04-06-00756-CV

the record. Counsel provided defendant with a copy of the brief and advised him of his right to file

a pro se brief. Defendant did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree the appeal is frivolous and without

merit. Accordingly, we affirm the trial court’s judgment, and we GRANT appellate counsel’s

motion to withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.);

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).



                                                         Sandee Bryan Marion, Justice




                                                  -2-